To the Appellate Division, Superior Court:A petition for certification of the judgment in A-003061-15 having been submitted to this Court, and the Court having considered the same;It is ORDERED that the petition for certification is granted limited to the issue of the sentencing court's imposition of a mandatory minimum term; and it is furtherORDERED that the appellant may serve and file a supplemental brief on or before May 8, 2018, and respondent may serve and file a supplemental brief forty-five days (45) after the filing of appellant's supplemental submission, or, if appellant declines to file such a submission, or before June 22, 2018.